Title: To Thomas Jefferson from Jacob Abbot Cummings, 10 December 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas


Hond Sir,
Boston,
December 10th 1825
We herewith send an Invoice of three cases of Books from France shipped from New York, one of which was opened & found to correspond with the original order. As we supposed the other cases correct they have not been opened, and they will be less liable to injury from not being repacked. The Anatomical plates are in sheets, and are generally sold & preserved in this form in Port-folios. They are preferred in this way in our own College Library. You will find them very splendid. Most of the works now sent are of that description as are not found in sheets, and therefore are an exception to the general state of binding. Those which we examined were found in excellent order. We have received the unpleasant intelligence of the failure of the Banking house of Mr Williams of London with whom our funds were deposited for the purchase of Books; but by obtaining early information of the news we shall probably be secure from an ultimate loss. By a non-acceptance of our drafts,  it may occasion some delay in the reception of the Books from England & Germany; but we hope not. This melancholy event has produced a prodigious sensation in Boston & our other capitals and very heavy losses will probably be sustained.With great respect, your obedt ServtCummings Hillard & CoWe have retained the Invoices several days to receive the charges at New York but as they are not yet received we must forwd them in our next; Should there be any variation in the packges sent from N.Y. (wh have not been opened) from the Invoices we shd be glad of early adviceRespy.C. H. & CoDec. 16th